ORDER

PER CURIAM.
Ronny R. Adamse appeals the judgment entered upon a jury verdict convicting him of first-degree statutory sodomy. We find the trial court did not abuse its discretion in refusing to grant Adamse’s request for a mistrial. We also find the trial court did not abuse its discretion in admitting portions of the victim’s interview with the Children’s Advocacy Center.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).